Citation Nr: 0810132	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-03 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 50 percent for post-traumatic stress disorder with major 
depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for post-traumatic stress 
disorder (PTSD) with major depressive disorder, rating it 50 
percent from August 19, 2004.  The veteran timely filed a 
Notice of Disagreement (NOD) in March 2005.  The RO provided 
a Statement of the Case (SOC) in January 2006 and thereafter, 
in February 2006, the veteran timely filed a substantive 
appeal.  In a May 2007 rating decision, based on evidence of 
in-patient treatment, the RO granted a temporary disability 
rating of 100 percent from February 20, 2007 to April 30, 
2007, and continued the prior 50 percent rating from May 1, 
2007.   

In January 2008, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for an initial 
or staged rating in excess of 50 percent for his PTSD.  38 
C.F.R. § 19.9 (2007).  

The veteran contends that his PTSD is more disabling than 
currently evaluated.  

Upon review of the claims file, the Board finds that, while 
the veteran was afforded a VA psychiatric examination to 
evaluate the severity of his PTSD in February 2005, he was 
subsequently admitted to a VA Medical Center's mental health 
unit in 2007.  Given this in-patient hospitalization for PTSD 
after the last VA psychiatric examination, the veteran's 
allegation of increased impairment due to PTSD since the 2005 
examination and his dissatisfaction with that evaluation 
expressed at a recent January 2008 Travel Board hearing, a 
more current and thorough psychiatric examination is 
necessary to adequately determine the current severity of his 
PTSD.  See 38 C.F.R. §§ 3.326, 3.327; see also, e.g., Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).   

The Board further notes that, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008),  the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the claim for a higher rating for PTSD is a 
downstream issue of the original service connection claim 
adjudicated in the March 2005 rating decision. VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, which was done in this case, but § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue. 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Notwithstanding the 
foregoing, the Board finds that, since the claim for a higher 
initial rating must be remanded for the development noted 
above, the RO should provide VCAA notice that satisfies 
Vazquez-Flores, supra.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a higher rating, as outlined by 
the Veterans Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2. Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examination 
should take place at either Shreveport or 
New Orleans by a different psychiatrist 
than the one who conducted the February 
2005 examination.  A score on the Global 
Assessment of Functioning Scale should be 
assigned based on current impairment of  
functioning due exclusively to PTSD.  Any 
tests that are deemed necessary should be 
accomplished.  The claims folder should be 
furnished to the VA examiner for review 
and the report compiled by such examiner 
should indicate whether the claims folder 
was made available and reviewed.  

3. After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, re-adjudicate 
the veteran's claim.  If the veteran 
remains dissatisfied with the decision, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



